Exhibit 10.3

 

 

 

THE MACERICH COMPANY

 

2003 CASH BONUS/RESTRICTED STOCK AND STOCK UNIT

 

AWARD PROGRAM

 

UNDER THE 2003 EQUITY INCENTIVE PLAN

 

--------------------------------------------------------------------------------


 

THE MACERICH COMPANY

 

2003 CASH BONUS/RESTRICTED STOCK AND STOCK UNIT AWARD PROGRAM

UNDER THE 2003 EQUITY INCENTIVE PLAN

 

 

 

TABLE OF CONTENTS

 

 

ARTICLE I TITLE, PURPOSE AND AUTHORIZED SHARES

 

ARTICLE II DEFINITIONS

 

ARTICLE III PARTICIPATION

 

ARTICLE IV RESTRICTED STOCK, STOCK UNIT OR CASH ELECTIONS

 

ARTICLE V RESTRICTED STOCK AWARDS

 

ARTICLE VI STOCK UNIT AWARDS

 

ARTICLE VII ADMINISTRATION

 

ARTICLE VIII MISCELLANEOUS

 

EXHIBIT A THE MACERICH COMPANY IRREVOCABLE ELECTION AGREEMENT FORM

 

 

 

--------------------------------------------------------------------------------


 

THE MACERICH COMPANY

2003 CASH BONUS/RESTRICTED STOCK AND STOCK UNIT AWARD PROGRAM

UNDER THE 2003 EQUITY INCENTIVE PLAN

 

 

ARTICLE I
TITLE, PURPOSE AND AUTHORIZED SHARES

1.1          TITLE

This Program shall be known as The Macerich Company 2003 Cash Bonus/Restricted
Stock and Stock Unit Award Program under the 2003 Equity Incentive Plan.

1.2          PURPOSE

The purpose of this Program is to promote the success of the Company and the
interest of its stockholders by providing an additional means to attract,
motivate, retain and reward key employees, including officers, by providing an
opportunity to convert cash bonus opportunities into Restricted Stock and/or
Stock Unit Awards, enhancing compensation deferral opportunities and offering
additional incentives to increase stock ownership in the Company.

1.3          SHARES

The aggregate number of shares of Common Stock issuable under this Program shall
be charged against and subject to the limits on the available shares under the
Plan.

ARTICLE II
DEFINITIONS

Whenever the following terms are used in this Program they shall have the
meaning specified below unless the context clearly indicates to the contrary. 
Capitalized terms not otherwise defined shall have the meaning assigned to such
terms in the Plan.

2.1          BONUS PAYMENT DATE means the date designated by the Committee (upon
or after its decisions as to awards) on which the Cash Bonus is or would
otherwise be received by the Participant.

2.2          CASH BONUS means an incentive award granted by the Committee,
whether or not under the terms of the Plan, that but for elections under this
Program would be paid solely in cash.

2.3          CONVERSION AMOUNT means the dollar equivalent of the Cash Bonus
elected by the Participant to be converted to a Restricted Stock and/or Stock
Unit Award under this Program.

 

--------------------------------------------------------------------------------


 

2.4          DIVIDEND EQUIVALENT RIGHT means the amount of cash dividends or
other cash distributions paid by the Company on that number of shares of Common
Stock equal to the number of Stock Units credited to a Participant’s Stock Unit
Account as of the applicable record date for the dividend or other distribution,
which amount shall, at the discretion of the Committee, either be paid on the
applicable dividend payment date directly to the Participant in cash or credited
in the form of additional Stock Units to the Stock Unit Account of the
Participant, as provided in the applicable Stock Unit Award Agreement.

2.5          EFFECTIVE DATE means August 1, 2003.

2.6          ELIGIBLE EMPLOYEE means any officer or key employee of the Company
or a Subsidiary who earns an annual base salary of at least $100,000 and who
otherwise qualifies as a member of a select group of management or highly
compensated employees, as described in Sections 201, 301 and 401 of the Employee
Retirement Income Security Act of 1974, as amended, who has been designated by
the Committee as potentially eligible to receive a Restricted Stock and/or Stock
Unit Award under this Program.

2.7          PARTICIPANT means any Eligible Employee who has delivered to the
Company an election agreement electing to participate in the Program.

2.8          PLAN means The Macerich Company 2003 Equity Incentive Plan.

2.9          PROGRAM means this The Macerich Company 2003 Cash Bonus/Restricted
Stock and Stock Unit Award Program under the 2003 Equity Incentive Plan, as from
time to time amended.

2.10        RESTRICTED STOCK means shares of Common Stock awarded to a
Participant pursuant to Article IV of the Plan.

2.11        RESTRICTED STOCK AWARD means an award of Restricted Stock granted by
the Committee under the Plan based on the Conversion Amount.

2.12        RESTRICTED STOCK AWARD AGREEMENT means an agreement evidencing a
Restricted Stock Award approved by the Committee as it may be revised from time
to time.

2.13        STOCK UNIT means a non-voting unit of measurement which is deemed
solely for bookkeeping purposes to be equivalent to one outstanding share of
Common Stock (subject to adjustment) awarded to a Participant pursuant to
Article IV of the Plan.

2.14        STOCK UNIT AWARD means an award of Stock Units granted by the
Committee under the Plan based on the Conversion Amount.

2.15        STOCK UNIT AWARD AGREEMENT means an agreement evidencing a Stock
Unit Award approved by the Committee as it may be revised from time to time.

 

2

--------------------------------------------------------------------------------


 

2.16        STOCK UNIT ACCOUNT means the bookkeeping account maintained by the
Company on behalf of each Participant which is credited with Stock Units
calculated in accordance with Section 4.4.

2.17        YEAR means the applicable calendar year.

ARTICLE III
PARTICIPATION

Each Eligible Employee designated by the Committee for any Year may elect in
advance to receive all or part (in increments and on forms authorized by the
Committee) of any Cash Bonus that may be granted in the future in the form of
Restricted Stock and/or Stock Units to the extent provided in Article IV.

ARTICLE IV
RESTRICTED STOCK, STOCK UNIT OR CASH ELECTIONS

4.1          TIME AND TYPES OF ELECTIONS

On or before September 30 of each Year, each Eligible Employee may make an
irrevocable election to receive a percentage of Cash Bonus that may be granted
to the Eligible Employee during the following Year in shares of Restricted Stock
and/or Stock Units.  This election shall become effective only if the Committee,
in authorizing the Cash Bonus, expressly recognizes such alternative payment
opportunity in Restricted Stock and/or Stock Units and grants the Restricted
Stock and/or Stock Units at that time.  The Committee will have the sole
discretion to determine whether Restricted Stock or Stock Units will be
issuable.  A person who first becomes an Eligible Employee after the applicable
deadline may, within 30 days of becoming and being designated as an Eligible
Employee, make an irrevocable election to receive any Cash Bonuses granted for
the applicable Year (or remaining portion thereof, as the case may be) in
Restricted Stock and/or Stock Units.

4.2          ELECTION PROCEDURES

The elections shall be made in writing on forms provided by the Company and
authorized by the Committee.  These forms shall take the form of the Election
Agreement attached hereto as Exhibit A, as from time to time amended by the
Committee.  Neither the distribution nor completion of election agreements shall
convey any right to receive a bonus, in cash, Restricted Stock or Stock Units. 
Failure to timely elect Restricted Stock and/or Stock Units, however, will
result in the payment in cash if any cash bonus is awarded.

 

3

--------------------------------------------------------------------------------


 

4.3          DISTRIBUTION OF BENEFITS

(a)           TIME AND MANNER OF DISTRIBUTION. A Participant shall be entitled
to receive a number of unrestricted shares of Restricted Stock, or to receive a
number of shares of Common Stock equal to the number of Stock Units allocated to
his or her Stock Unit Account, in accordance with the vesting schedule set forth
in the applicable Restricted Stock Award Agreement or Stock Unit Award
Agreement.  Alternatively, the Committee may permit a Participant to elect to
receive a distribution of shares of Common Stock in an amount equal to the
number of Stock Units, if any, allocated to his or her Stock Unit Account at
such time and in such manner as set forth in the form of agreement approved by
the Committee.  If the Committee so provides, a Participant may elect any of the
distribution commencement dates and methods of distribution (lump sum or annual
installments) set forth in the form of agreement approved by the Committee.

(b)                                 CHANGE IN TIME OR MANNER OF DISTRIBUTION OF
STOCK UNITS.

(1)           To the extent permitted by the Committee and set forth in any
applicable Distribution Election Agreement, a Participant may change the manner
of any distribution election from a lump sum to annual installments (or vice
versa) made with respect to Stock Units credited under any Stock Unit Account by
filing a written election with the Committee on a form provided by the
Committee; provided, however, that no such election shall be effective until 12
months after such election is filed with the Committee, and no such election
shall be effective if it is made with respect to any Stock Unit Account after
benefits with respect to such Stock Unit Account have commenced.  An election
made pursuant to this Section 4.3(b) shall not affect the date of the
commencement of benefits.

(2)           To the extent permitted by the Committee and set forth in any
applicable Distribution Election Agreement, a Participant may elect to further
defer the commencement of any distribution to be made with respect to Stock
Units credited under any Stock Unit Account by filing a new written election
with the Committee on a form approved by the Committee; provided, however, that
(A) no such election shall be effective until 12 months after such election is
filed with the Committee, (B) no such new election shall be effective with
respect to any Stock Unit Account after benefits with respect to such Stock Unit
Account shall have commenced, and (C) no more than three new elections shall be
valid as to any Stock Unit Account.  An election made pursuant to this Section
4.3(b)(2) shall not affect the manner of distribution (i.e., lump sum versus
installments), the terms of which shall be subject to Section 4.3(b)(1) above.

4.4          NUMBER OF SHARES/STOCK UNITS

The number of shares of Restricted Stock to be granted and/or the number of
Stock Units to be credited under this Program shall equal a multiple of the
Conversion Amount divided by the Fair Market Value of a share of Common Stock
(without regard to any restriction) on the applicable Bonus Payment Date.  The
multiple shall not be changed as to any election after it is duly made under the
terms of this Program without the consent of the Participant.

 

4

--------------------------------------------------------------------------------


 

The multiple for bonuses paid in 2004 and until changed by the Committee shall
be 1.5.  For example, assume that prior to September 30, 2003, a Participant
elects to receive 40% of any cash bonus in Restricted Stock or Stock Units and,
on March 31, 2004, the Company grants him a $40,000 cash bonus.  The market
value of a share of Common Stock on the Bonus Payment Date is $30.  The
Participant will receive $24,000 in cash and, at the election of the Committee,
800 shares of Restricted Stock or 800 Stock Units.

4.5          NO FRACTIONAL SHARE INTERESTS

If an election would result in the issuance of a fractional share, the amount of
Restricted Stock and/or Stock Units granted shall be rounded down to the next
whole share and the cash alternative amount in lieu of the fractional interest
shall be paid in cash.

ARTICLE V
RESTRICTED STOCK AWARDS

The grant of Restricted Stock Awards, including, but not limited to, the terms
of grant, conditions and restrictions, the consideration (other than services)
to be paid, dividend rights, vesting terms, provisions for redelivery to the
Company, and adjustments in case of changes in the Common Stock, shall be
governed by the terms of the Plan, the Program and the Restricted Stock Award
Agreement.  After an election is made, the form of the Restricted Stock Award
Agreement (if applicable) may not be changed in any manner materially adverse to
the Participant without his or her consent.  All Restricted Stock Awards are
subject to express prior authorization by the Committee of the terms of the
Restricted Stock Award and the specific number of shares of Restricted Stock
thereunder.

ARTICLE VI
STOCK UNIT AWARDS

The grant of Stock Unit Awards, including, but not limited to, the terms of
grant, conditions and restrictions, the consideration (other than services) to
be paid, the form and content of Dividend Equivalent rights, vesting terms, and
adjustments in case of changes in the Common Stock, shall be governed by the
terms of the Plan, the Program and the Stock Unit Award Agreement.  After an
election is made, the form of the Stock Unit Award Agreement (if applicable) may
not be changed in any manner materially adverse to the Participant without his
or her consent.  All Stock Unit Awards are subject to express prior
authorization by the Committee of the terms of the Stock Unit Award and the
specific number of shares of Common Stock referenced in the Participant’s Stock
Unit Account thereunder.

 

5

--------------------------------------------------------------------------------


 

ARTICLE VII
ADMINISTRATION

7.1          RIGHTS AND DUTIES.

This Program shall be administered by and all Restricted Stock and Stock Unit
Awards to Eligible Employees shall be authorized by the Committee.  The
Committee shall have all powers necessary to accomplish those purposes,
including, but not by way of limitation, the following:

(a)           to determine the particular Eligible Employees who will receive
Cash Bonuses, the extent to which and price at which a Cash Bonus may be settled
in shares of Common Stock, Restricted Stock or Stock Units, and the other
specific terms and conditions of Restricted Stock and Stock Unit Awards
consistent with the express limits of this Program and the Plan;

(b)           to approve from time to time the election agreement and other
forms of Restricted Stock and Stock Unit Award Agreements (which need not be
identical either as to type of award or among Participants or from year to
year); and

(c)           to resolve any questions concerning benefits payable to a
Participant and make all other determinations and take such other action as
contemplated by this Program or the Plan or as may be necessary or advisable for
the administration or interpretation of this Program.

7.2          CLAIMS PROCEDURES.

To the extent the Committee permits deferral elections extending to the
termination of employment or beyond, the following claims procedures shall
apply:

(a)           The Committee shall notify Participants and, where appropriate,
the Beneficiary(ies) of their right to claim benefits under these claims
procedures, shall make forms available for filing of such claims, and shall
provide the name of the person or persons with whom such claims should be filed.

(b)           The Committee shall act upon claims as required and communicate a
decision to the claimant promptly and, in any event, not later than 90 days
after the claim is received by the Committee, unless special circumstances
require an extension of time for processing the claim.  If an extension is
required, notice of the extension shall be furnished to the claimant prior to
the end of the initial 90-day period, which notice shall indicate the reasons
for the extension and the expected decision date.  The extension shall not
exceed 90 days.  The claim may be deemed by the claimant to have been denied for
purposes of further review described below in the event a decision is not
furnished to the claimant within the period described in the preceding three
sentences.  Every claim for benefits which is denied shall be denied by written
notice setting forth in a manner calculated to be understood by the claimant (i)
the specific reason or reasons for the denial, (ii) specific reference to any
provisions of this Program on which denial is based, (iii) description of any
additional material or information necessary for the claimant to perfect his
claim with an explanation of why such material or information is

 

6

--------------------------------------------------------------------------------


 

necessary, and (iv) an explanation of the procedure for further review of the
denial of the claim under this Program.

(c)           The claimant or his or her duly authorized representative shall
have 60 days after receipt of denial of his or her claim to request a review of
such denial, the right to review all pertinent documents and the right to submit
issues and comments in writing.  Upon receipt of a request for a review of the
denial of a benefit claim, the Committee shall undertake a full and fair review
of the denial.

(d)           The Committee shall issue a decision not later than 60 days after
receipt of a request for review from a claimant unless special circumstances,
such as the need to hold a hearing, require a longer period of time, in which
case a decision shall be rendered as soon as possible but not later than 120
days after receipt of the claimant’s request for review.  The decision on review
shall be in writing and shall include specific reasons for the decision written
in a manner calculated to be understood by the claimant with specific reference
to any provisions of this Program on which the decision is based.

ARTICLE VIII
MISCELLANEOUS

8.1          INCORPORATION BY REFERENCE

Except where in conflict with the express terms of this Program, the terms of
the Plan govern the Program and are incorporated by reference, including,
without limitation, the following:  the administrative powers and authority of
the Committee and the effect of its decisions; the unfunded status of benefits;
provisions for non-transferability of rights; rights (or absence of rights) of
eligible persons, participants, and beneficiaries; compliance with laws; tax
withholding obligation of Participants; privileges of stock ownership; and
governing law/construction/severability.

8.2          AMENDMENT, TERMINATION AND SUSPENSION

The Committee or the Board may, at any time, terminate or, from time to time,
amend, modify or suspend this Program, in whole or in part.  No Restricted Stock
or Stock Unit Awards may be granted under this Program during any suspension of
this Program or after termination of this Program.  Termination or amendment of
this Program shall have no effect on any then outstanding Restricted Stock or
Stock Unit Awards.

8.3          TERM OF THIS PROGRAM

The term of this Program is indefinite, subject to the term of the Plan and
Section 8.2.  All authority of the Committee with respect to Restricted Stock
and Stock Unit Awards hereunder, including its authority to amend a Restricted
Stock or Stock Unit Award, shall continue during any suspension of this Program
or the Plan, in respect of outstanding Restricted Stock and Stock Unit Awards on
such Termination Date.

 

7

--------------------------------------------------------------------------------


 

8.4          NON-EXCLUSIVITY OF PROGRAM

Nothing in this Program shall limit or be deemed to limit the authority of the
Board or the Committee to grant awards or authorize any other compensation, with
or without reference to the Common Stock, under the Plan or any other plan or
authority.

8.5          RELATIONSHIP TO EMPLOYMENT AGREEMENTS

In the case of any Participant who has an employment agreement with the Company,
the Conversion Amount reflected by a Restricted Stock or Stock Unit Award shall
not be, but any remaining amount paid as a Cash Bonus shall be, considered a
bonus paid in the applicable Year in which it is paid, except as otherwise
provided in any management continuity or other agreement.  The consequences of a
termination of service, whether before or after a Change in Control Event, in
respect of any rights or benefits related to the Conversion Amount shall be
governed solely by the terms of the Restricted Stock or Stock Unit Award.

 

8

--------------------------------------------------------------------------------


 

Exhibit A

Election Form

THE MACERICH COMPANY
IRREVOCABLE ELECTION AGREEMENT

 

2003 CASH BONUS/RESTRICTED STOCK AND STOCK UNIT AWARD PROGRAM UNDER

THE MACERICH COMPANY 2003 EQUITY INCENTIVE PLAN

 

IF DURING THE YEAR           , THE COMPENSATION COMMITTEE GRANTS A CASH BONUS TO
ME UNDER THE PROGRAM AND IF THE COMPENSATION COMMITTEE THEN EXPRESSLY AUTHORIZES
ME TO RECEIVE ALL OR PART OF THE CASH BONUS IN THE FORM OF A RESTRICTED STOCK OR
STOCK UNIT AWARD (A “STOCK-BASED AWARD”):

I IRREVOCABLY ELECT TO TAKE         % OF MY CASH BONUS IN THE FORM OF A
STOCK-BASED AWARD.  I UNDERSTAND THE COMMITTEE HAS THE SOLE DISCRETION TO
DETERMINE IF THE STOCK-BASED AWARD IS IN THE FORM OF RESTRICTED STOCK OR STOCK
UNITS.

I UNDERSTAND THAT:

•                  THE CONVERSION RATE, OR “MULTIPLE”, FOR PURPOSES OF OR IN
RESPECT OF DETERMINING THE NUMBER OF SHARES UNDERLYING THE AWARD WILL BE 1.5

•                  THE VESTING SCHEDULE FOR THE STOCK-BASED AWARD WILL BE NOT
LESS THAN AT A RATE OF         % PER YEAR.

•                  THIS ELECTION IS IRREVOCABLE AND MUST BE FILED BY SEPTEMBER
30,            WITH:

                                                RICHARD A. BAYER, GENERAL
COUNSEL

                                                401 WILSHIRE BOULEVARD, SUITE
700

                                                SANTA MONICA, CALIFORNIA  90401

•                  IF THIS ELECTION IS NOT TIMELY FILED, I WILL NOT HAVE AN
OPPORTUNITY TO PARTICIPATE IN THE PROGRAM FOR THE YEAR                  .

•                  THIS ELECTION IS SUBJECT TO THE TERMS OF THE PROGRAM, THE
PLAN (INCLUDING THE INDIVIDUAL SHARE AWARD LIMITS) AND THE APPLICABLE
STOCK-BASED AWARD AGREEMENT.

•                  THIS ELECTION DOES NOT CONSTITUTE A GUARANTEE THAT I WILL
RECEIVE ANY BONUS FROM THE COMPANY.

 

1

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGMENT AND AGREEMENT

I acknowledge and agree to the foregoing terms of this Election Agreement.

 

 

 

 

 

(Participant’s Signature)

 

 

 

 

 

 

 

 

(Print Name)

 

(Date)

 

 

2

--------------------------------------------------------------------------------